Citation Nr: 1501520	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to July 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, in February 2013 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.  The Board held the record open an additional 60 days following the hearing to allow the Veteran time to obtain additional evidence, in particular, the report of an upcoming evaluation by a private physician.

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The Veteran last underwent a VA compensation examination concerning this service-connected disability in April 2012.  During his February 2013 hearing before the Board he indicated this disability had worsened considerably, even since that examination. 


As proof of this, he reported experiencing increased urgency requiring him to go to the bathroom every hour during the day and three to four times during the night.  He also indicated he only has a small, slow, stream of urine, that he has consequent erectile dysfunction (ED) that he treats with Cialis, and that he also takes other medications for the increasing urgency, etc., wears absorbent pads, and has to change them as often as 3-4 times each day.  So to afford proper consideration of this claim and suggestion of his worsening disability, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Allday v. Brown, 7 Vet. App. 517, 526   (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination reassessing the severity of the residuals of the Veteran's prostate cancer.  He hereby is advised that his failure to report for this examination, without good cause, could adversely affect the outcome of his appeal as it would require rating this disability based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability and its attendant symptoms.  All necessary diagnostic testing and evaluation should be performed to address the relevant rating criteria.  Specifically, the examiner should identify and describe in detail all residuals attributable to the Veteran's prostate cancer, especially those enumerated in 38 C.F.R. § 4.115a and § 4.115b, DC 7528.

The examiner must discuss the underlying rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

2.  Then readjudicate this claim for a higher rating for this disability in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


